— In a habeas corpus proceeding by a natural mother for the custody of her infant child, the prospective adoptive parent appeals from an order of the Supreme Court, Queens County (Rodell, J.), dated March 11,1982, which denied his motion to set aside and vacate a judgment dated May 21,1981, which sustained the writ *855and directed that the subject child be delivered to the natural mother. By order of this court dated March 31, 1982, the appellant was granted a stay of the enforcement of the judgment dated May 21,1981, and of the order dated March 11, 1982, pending further order of this court. Order dated March 11, 1982 affirmed, with $50 costs and disbursements, and appellant is directed to deliver the subject child to the natural mother forthwith. No opinion. The stay contained in the order dated March 31, 1982 is vacated. Mangano, J. P., Gibbons, O’Connor and Boyers, JJ., concur.